Berdon, J.,
dissenting. I respectfully disagree. Under the facts of this case, we are required to apply Connecticut law to the contract of insurance that was issued to a Connecticut resident and is silent as to the law that is to be applied.
The majority predicates its opinion on the claim that the contractual language of the insurance policy— “legally entitled to collect damages”—is unambiguous. That simply is not the case. It certainly is arguable that the phrase in question could mean that, in order to recover under the uninsured/underinsured provisions of the policy, the insured must prove that the other driver was legally liable for the payment of damages as the majority states. It is, however, equally persuasive that the contract language merely means that the plaintiff must establish that the other driver was at fault. See 1 A. Widiss, Uninsured and Underinsured Motorist Insurance (2d Ed. 1990) § 7.6, pp. 263-64 (language “legally entitled to recover” is ambiguous).
Because the contract language is ambiguous, I would construe it in favor of the plaintiff. “It is a basic principle of insurance law . . . that ambiguities in contract documents are resolved against the party responsible for its drafting; the policyholder’s expectations should be protected as long as they are objectively reasonable from the layman’s point of view.” Cody v. Remington Electric Shavers, 179 Conn. 494, 497, 427 A.2d 810 (1980); S & S Tobacco & Candy Co. v. Greater New York Mutual Ins. Co., 224 Conn. 313, 320, 617 A.2d 1388 (1992); King v. Travelers Ins. Co., *379123 Conn. 1, 4-5, 192 A. 311 (1937); see 1 A. Widiss, supra, p. 264 (“legally entitled” contract language being ambiguous, it should be construed against the insurer).
Accordingly, I would construe the “legally entitled” contract language to mean that the insured must establish that the uninsured/underinsured motorist was at fault. This construction has been adopted by a substantial number of jurisdictions. See, e.g., Allstate Ins. Co. v. Elkins, 77 Ill. 2d 384, 390, 396 N.E.2d 528 (1979); Matter of De Luca, 17 N.Y.2d 76, 80-81, 215 N.E.2d 482, 268 N.Y.S.2d 289 (1966); Karlson v. Oklahoma City, 711 P.2d 72, 74-75 (Okla. 1985); Sahloff v. Western Casualty & Surety Co., 45 Wis. 2d 60, 68-69, 171 N.W.2d 914 (1969); 3 A. Widiss, supra, § 34.2, p. 33 (“[a] very persuasive case exists for allowing an insured to recover underinsured motorist insurance when a tort immunity precludes securing indemnification from a tortfeasor”).1
Because I would find no contractual impediment to the plaintiffs recovery in this case, it must next be determined whether the law of Connecticut—the place where the contract was entered into—or the law of New York—the place where the accident occurred—should control. In making this determination, I would hold that contract choice of law principles are most appropriately *380applied to the facts of this case. Davis v. State Farm Mutual Automobile Ins. Co., 264 Or. 547, 549, 507 P.2d 9 (1973) (holding that action to collect the proceeds of an uninsured motorist policy arising out of injuries caused by the tortfeasor is controlled by contract, not tort, choice of law principles); see Matter of De Luca, supra, 17 N.Y.2d 80-81 (applying six year contract statute of limitations, rather than three year tort statute of limitations, to action against uninsured motorist carrier).
Contract choice of law principles mandate the application of Connecticut law. The general rule is that when the contract is silent as to the choice of law, the controlling law is that of the place where the contract was entered. See Breen v. Aetna Casualty & Surety Co., 153 Conn. 633, 637, 220 A.2d 254 (1966). It is undisputed that the contract of insurance was issued in Connecticut. Furthermore, a contract of automobile insurance issued in Connecticut must meet the state’s minimum uninsured/underinsured motorist coverage requirements. See General Statutes (Rev. to 1991) § 38a-336 (a) (1). Accordingly, the uninsured/under-insured motorist laws of this state would be applicable, including the conditions established by General Statutes (Rev. to 1991) § 38a-368, which establishes Connecticut’s no-fault threshold, rather than New York’s no fault threshold.
This court’s reasoning in the closely analogous case of Jenkins v. Indemnity Ins. Co., 152 Conn. 249, 205 A.2d 780 (1964), is persuasive and should control this case. In Jenkins, a policy of insurance was issued to the plaintiff in New York. The plaintiff’s wife was injured in an accident occurring in Connecticut while a passenger in his automobile. The defendant insurer who had issued the policy “denied liability under the policy, and refused to defend any action brought by the wife, on the ground that the wife’s claim was an inter-*381spousal claim against her husband and, as such, was excluded from coverage by” New York law. Id., 252. She sued the plaintiff in Connecticut and recovered a judgment against him, and the plaintiff sued for a declaratory judgment seeking to hold the defendant liable. Id., 253. The plaintiff claimed that Connecticut law should apply because “the policy was to apply ‘within the United States of America, its territories or possessions, or Canada,’ ” and therefore “its place of operative effect is wherever, within those territorial limits, an accident occurs.” Id., 254. This court in Jenkins acknowledged a qualification to the general rule that the law of the place where the contract entered into controls: “[I]f the contract is to have its operative effect or place of performance in a jurisdiction other than the place where it was entered into, our rule is that the law of the place of operative effect or performance governs its validity and construction.” Id., 253. Nevertheless, this court determined that the “operative effect” principle was inapplicable, reasoning that it was not “consistent with the purpose of the parties in entering into the contract. Presumably, that purpose was to fix in advance their rights and liabilities in the event of an accident, at least so far as the construction and interpretation of the contract are concerned, rather than to leave them dependent upon the fortuitous circumstance of the place of the accident. Indeed, the assumption underlying our applicable conflicts rule is that when parties enter into a contract they do so with the law of a specific jurisdiction in mind. . . . There is nothing in the instant case to suggest that this assumption is unfounded with respect to this insurance contract.” (Citation omitted.) Id., 254.
Accordingly, in Jenkins, this court recognized a limitation to the principle that the law of the place of operative effect or place of performance controls. We held that when a contract of insurance is silent as to the *382choice of law and intended to be operative in any one of numerous jurisdictions, the validity and construction of such a contract is governed by the law of the place where the insurance policy was issued. Id.
In the present case, as in Jenkins, the contract of insurance covered the plaintiff not only in New York (the place where the accident occurred) but within the entire United States, its territories and possessions, Canada and Puerto Rico. Accordingly, the law to be applied here is the place where the contract was issued—Connecticut. This choice of law result is supported by other jurisdictions. See, e.g., Davis v. State Farm Mutual Automobile Ins. Co., supra, 264 Or. 549, citing Grayson v. National Fire Ins. Co., 313 F. Sup. 1002, 1007 (D.P.R. 1970). In Davis, the plaintiff sought recovery under his own uninsured motorist coverage, issued in Michigan, when a third party intentionally injured him with an automobile in Oregon. The Oregon Supreme Court held: “The parties do not agree whether Oregon or Michigan law applies. Courts have much difficulty with conflicts of law questions in the tort field. However, this case is an action upon a contract. The contract was entered into in Michigan under the authority of a Michigan statute and .was issued to Michigan residents. The place of [the] plaintiffs injury was fortuitous. Under such a set of facts, Michigan law applies.”2 Davis v. State Farm Mutual Automobile Ins. Co., supra, 549.
*383The majority also points out that if the insurer of the tortfeasor had not settled by paying the entire proceeds of the tortfeasor’s insurance policy, the “exhaustion” rule of Continental Ins. Co. v. Cebe-Habersky, 214 Conn. 209, 212-13, 571 A.2d 104 (1990), would apply. In Continental Ins. Co., a three to two decision in which Justices Shea and Callahan vigorously dissented; id., 214; the court held that the exhaustion requirements *384of uninsured/underinsured motorist law would not be satisfied by crediting the insurer with the full policy limits of the tortfeasor’s policy. Id., 213. Instead, the court held that the insurer of the tortfeasor must pay the full amount of that policy, either voluntarily or through litigation, before the injured party can seek indemnification under his or her own uninsured/under-insured motorist coverage.3 Id.
Accordingly, the majority states that if the tortfeasor had contested liability in the present case, the plaintiff, in order to comply with Continental Ins. Co., would have been required to bring an action against the tortfeasor in New York and that action would have failed because the threshold under New York law would not be met. I agree that a strict reading of Continental Ins. Co. would produce an anomalous choice of law result based on whether the insurer of the tortfeasor has chosen to settle or litigate the underlying dispute.
Nevertheless, we have demonstrated by the recent unanimous decision in General Accident Ins. Co. v. Wheeler, 221 Conn. 206, 603 A.2d 385 (1992), our willingness to trim the sails of Continental Ins. Co. In Wheeler, we held, relying substantially on the reasoning of the Continental Ins. Co. dissent, that when there are two or more tortfeasors, the insured need only exhaust the policy of one of the tortfeasors. General Accident Ins. Co. v. Wheeler, supra, 213. I would fur*385ther limit Continental Ins. Co. and hold that when the forum in which an action is required to be brought against the tortfeasor has established lawsuit prerequisites that are greater than those of our state law, but the underlying insurance policy is issued in Connecticut to a Connecticut resident, the purposes of our uninsured/underinsured motorist statute are satisfied by giving the insurer a full credit for the tortfeasor’s available insurance coverage.
I would hold that the arbitrators should have applied Connecticut law.4 Because it is undisputed that the plaintiff met Connecticut’s no-fault threshold, the arbitrator should have determined whether he was entitled to damages beyond the amount recovered from the tortfeasor’s insurance policy. Accordingly, I would reverse the trial court’s judgment, and remand this matter to the trial court with instruction to grant the plaintiff’s application to vacate the arbitration award.

 I would accordingly hold that the statutory mandate requiring that uninsured/underinsured motorist policies protect those insured parties who are “legally entitled to recover damages”; General Statutes (Rev. to 1991) § 38a-336 (a) (1); should be given the same interpretation—that is, the insured party must be able to prove fault, but is not necessarily restricted by tort immunities or other procedural bars to liability against the tortfeasor. See Sahloff v. Western Casualty & Surety Co., supra, 45 Wis. 2d 69. This construction is in accordance with the established public policy of the uninsured/underinsured motorist statutes. “The public policy embodied in these statutes ‘favors indemnification of accident victims unless they are responsible for the accident.’ Widiss, A Guide to Uninsured Motorist Coverage (1969) § 2.9, p. 29.” Harvey v. Travelers Indemnity Co., 188 Conn. 245, 250, 449 A.2d 157 (1982).


 Even if I were to determine that the issues in this case implicate both contract and tort principles and require an interest-balancing choice of law analysis, I would come to the same conclusion. Section 6 of the Restatement (Second) of the Conflict of Laws provides: “(1) A court, subject to constitutional restrictions, will follow a statutory directive of its own state on choice of law. (2) When there is no such directive, the factors relevant to the choice of the applicable rule of law include (a) the needs of the interstate and international systems, (b) the relevant policies of the forum, (c) the relevant policies of other interested states and the relative interests of those states in the determination of the particular issue, (d) the protec*383tion of justified expectations, (e) the basic policies underlying the particular field of law, (f) certainty, predictability and uniformity of result, and (g) ease in the determination and application of the law to be applied.”
Applying these factors, I note first that, as the majority points out, the issue raised by this case has no bearing on the interstate and international systems. As for factors (b) and (e), the public policy embodied in these statutes, as previously noted, favors indemnification of accident victims unless they are responsible for the accident. I disagree with the majority, however, that this public policy is satisfied by just any recovery; it is best furthered by application of Connecticut’s no-fault threshold so that the accident victim is indemnified to the extent that Connecticut’s public policy, expressed through its statutory law, demands for its citizens. With regard to factor (c), application of Connecticut’s no-fault threshold will affect no public policy interest of New York. As for factor (d), I believe that, realistically speaking, the justified expectations of the parties to this case would demand the application of Connecticut law. It is unlikely that the plaintiff intended the amount of his indemnification to depend on the vagaries of the law of fifty states, Canadian provinces, and United States territories and possessions, to be determined based on the happenstance of where an accident occurs. Furthermore, it is unlikely that application of Connecticut law would upset any settled expectations of the defendant. See 1 A. Widiss, supra, § 7.15, p. 312 (“the effect on [insurance] claims of the choice of law rules is almost certainly so speculative as to be a negligible factor in the actuarial determinations of the premiums that are charged by insurers for uninsured motorist insurance”). The last two factors—predictability and uniformity of result in the law and ease of application—clearly favor the use of Connecticut’s law, not the law of whatever state, possession or province an accident happens to occur in.
I do not agree with the majority opinion that § 145 of the Restatement has any application to the facts of this case. As I indicate in this opinion, I believe that the issues in this case implicate a pure contractual question, but there is a colorable argument that there is a mixed question of contract and tort law. Nevertheless, I cannot see how the issues raised by this case could be understood to involve a pure torts problem, and therefore I believe that § 145, setting out principles applicable to pure torts problems, is wholly inapplicable.


 The dissent in Continental Ins. Co. argued persuasively: “I do not believe that the legislature, in defining the obligation of an insurer for the purpose of underinsured motorist coverage, intended to impose on the courts as well as the insured the burden of litigating each claim to an ultimate judgment unless the liability carrier pays the full amount of its coverage by way of settlement. The majority opinion does not suggest any possible benefit that can flow from such a requirement. In all probability, the legislature intended simply to limit the insurer’s obligation by allowing a deduction from the value of the underinsured motorist claim for the amount of liability insurance available.” Continental Ins. Co. v. Cebe-Habersky, supra, 214 Conn. 215 (Shea, J., dissenting).


 The majority claims that the application of Connecticut’s no-fault threshold to this case would provide the plaintiff with “an enhanced right of recovery, beyond the recovery that would have been available had the tortfeasor maintained sufficient insurance.” I agree with the majority that, had the plaintiff sued a fully insured tortfeasor under otherwise identical circumstances, New York’s higher no-fault threshold would have barred recovery against the tortfeasor. Nevertheless, the majority loses sight that the rights afforded to the plaintiff are pursuant to a contract of insurance for which the plaintiff paid a premium to the defendant, and in all likelihood the premium was calculated with reference to Connecticut’s no-fault threshold, not that of New York. See footnote 3. The plaintiff has paid for the insurance coverage and is entitled to it.